 



Exhibit 10.R



(JOHNSON CONTROL LOGO) [c98977c9897700.gif]
RESTRICTED STOCK AGREEMENT

          GRANTED TO   SOCIAL SECURITY NO.   NUMBER OF SHARES           Employee
Name   ###-##-####   ####
          GRANT DATE   STOCK PRICE   RESTRICTION PERIOD ENDS ON:          
mm/dd/yyyy   $xx.xx   # Shares — mm/dd/yyyy         # Shares — mm/dd/yyyy

JOHNSON CONTROLS, INC.
RESTRICTED STOCK PLAN
This certifies that on mm/dd/yyyy, Johnson Controls, Inc., shall grant a
Restricted Stock Award as indicated above, upon the terms and conditions in this
Agreement and the terms of the Restricted Stock Plan dated October 1, 2001, and
Amended January 28, 2004, which terms the Participant accepts.
Johnson Controls, Inc., a Wisconsin corporation, has its principal office in
Milwaukee, Wisconsin, (the “Company”). The Restricted Stock Plan (the “Plan”)
was adopted October 1, 2001, to allow Restricted Shares or Restricted Share
Units of the Company’s common stock (“Shares”) to be granted to certain key
employees of the Company or any Subsidiary, as defined in Section 425(f) of the
Internal Revenue Code of 1986, as amended (“Subsidiary”).
The individual named in this agreement (the “Participant”) is a key employee of
the Company or a Subsidiary, and the Company desires the Participant to remain
in such employ by providing the Participant with a means to increase his/her
proprietary interest in the Company’s success. The Plan and this Agreement shall
be administered by the Compensation Committee of the Board of Directors (the
“Committee”). If at any time the Committee shall not be in existence, the Board
shall administer the Plan and this Agreement and each reference to the Committee
herein shall be deemed to include the Board.

 



--------------------------------------------------------------------------------



 



The parties mutually agree as follows:

1.   Grant of Award. Subject to the terms and conditions of the Plan, a copy of
which has been delivered to the Participant and made a part hereof, and this
Agreement, the Company grants to the Participant an award of Restricted Shares
on the date and with respect to the number of Shares specified above. The
Participant may elect, prior to or within thirty (30) days after the grant date,
to convert the Award, in whole or in part, to Restricted Share Units. If the
Participant fails to make an election, the Award shall remain in the form of
Restricted Shares. Any capitalized terms not defined in this Agreement will have
the meanings provided in the Plan.

2.   Restricted Shares. If the Award is in the form of Restricted Shares, the
Restricted shares are subject to the following provisions:       Restriction
Period. The Company will hold the Restricted Shares in escrow for the
Restriction Period. During this period, the Participant may not sell, transfer,
pledge, assign or otherwise use these Restricted Shares, and the Restricted
Shares shall be subject to forfeiture as provided in Section 4.       Restricted
Shares will be held in a book entry share position, subject to a notation
concerning the restrictions to which Restricted Shares are subject, while held
in escrow.

  a)   Removal of Restrictions. Restricted Shares that have not been forfeited
shall become available to the Participant after the last day of the Restriction
Period. Once the Shares are released, the restrictions shall be removed from the
Participant’s book entry share position.     b)   Voting Rights. During the
Restriction Period, the Participant may exercise full voting rights with respect
to the Restricted Shares.     c)   Dividends and Other Distributions. Any
dividends or other distributions paid or delivered with respect to Restricted
Shares will be subject to the same terms and conditions (including risk of
forfeiture) as the Restricted Shares to which they relate. All dividends or
other distributions paid or delivered with respect to Restricted Shares during
the Restriction Period shall be allocated to a Share Unit account under the
Deferred Compensation Plan.     d)   Payment of Dividends. The value of the
Participant’s Share Unit account as to which the Restriction Period has lapsed
shall be paid to the Participant (or his beneficiary).

3.   Restricted Share Units. If the Participant elects to convert all or part of
this Award to Restricted Share Units, the Restricted Share Units are subject to
the following terms:

  a)   Establishment of Account. The Company shall establish a bookkeeping
account under the Deferred Compensation Plan to which shall be credited the
number of Restricted Share Units elected. During the Restriction Period, the
Restricted Share Unit account will be subject to a risk of forfeiture as
provided in Section 4.     b)   Alienation of Account. The Participant (or
beneficiary) shall not have any right to assign, transfer, pledge, encumber or
otherwise use the Restricted Share Unit account (including after the Restriction
Period has lapsed).     c)   Dividends and Other Distributions. The
Participant’s Restricted Share Unit account shall be credited for any dividends
or other distributions delivered on Shares equivalent to the number of
Restricted Share Units credited to such account, whether in the form of cash or
in property, in accordance with the terms of the Deferred Compensation Plan.
Such credit shall be subject to the same terms and conditions (including risk of
forfeiture) as the Restricted Share Units to which they relate.

- 2 -



--------------------------------------------------------------------------------



 



  d)   Payment of Account. The value of the Participant’s Share Unit account as
to which the Restriction Period has lapsed shall be paid to the Participant (or
his beneficiary) in accordance with the terms of the Deferred Compensation Plan.

4. Termination of Employment — Risk of Forfeiture.

  a)   Retirement. If the Participant terminates employment from the Company and
its Subsidiaries due to Retirement, any remaining Restriction Period shall
continue as if the Participant continued in active employment. If the
Participant engages in Inimical Conduct after his Retirement, as determined by
the Committee, any Restricted Shares and/or Restricted Share Units still subject
to a Restriction Period shall automatically be forfeited as of the date of the
Committee’s determination.     b)   Death or Disability. If the Participant’s
employment from the Company and its Subsidiaries terminates because of death or
Total and Permanent Disability at a time when the Participant could not have
been terminated for Cause, or if the Participant dies after Retirement while
this Award is still subject to the Restriction Period, any remaining Restriction
Period shall automatically lapse as of the date of such termination of
employment or death, as applicable.     c)   Other Termination. If the
Participant’s employment terminates for any reason not described above, then any
Restricted Shares and/or Restricted Share Units (and all deferred dividends paid
or credited thereon) still subject to the Restriction Period as of the date of
such termination shall automatically be forfeited and returned to the Company.
In the event of the Participant’s involuntary termination of employment by the
Company or a Subsidiary for other than Cause, the Committee may waive the
automatic forfeiture of any or all such Shares or Share Units (and all deferred
dividends paid or credited thereon) and may add such new restrictions to such
Restricted Shares or Restricted Share Units as it deems appropriate. The Company
may suspend payment or delivery of Shares (without liability for interest
thereon) pending the Committee’s determination of whether the Participant was or
should have been terminated for Cause or whether the Participant has engaged in
Inimical Conduct.

5.   Amendment of Agreement. The Committee, subject to the provisions of the
Restricted Stock Plan, may amend this award agreement.

6.   Withholding. The Participant agrees to remit to the Company any foreign,
Federal, state and/or local taxes (including the Participant’s FICA obligation)
required by law to be withheld with respect to the issuance of Shares or the
vesting and/or distribution of the Participant’s Share Unit account. The Company
can withhold Shares no longer restricted, or can withhold from other cash or
property payable to the Participant, in the amount needed to satisfy any
withholding obligations.       The Participant may elect to tender to the
Company previously acquired Shares to satisfy the minimum tax withholding
obligations. The value of the Shares to be tendered is to be based on the Fair
Market Value of the Shares on the date that the amount of tax to be withheld is
determined.

- 3 -



--------------------------------------------------------------------------------



 



7.   Securities Compliance. The Company may place a legend or legends upon the
certificates for Shares issued under the Plan, or notations relating to book
entry share positions, and may issue “stop transfer” instructions to its
transfer agent in respect of such Shares as it determines to be necessary or
appropriate to (a) prevent a violation of, or to obtain an exemption from, the
registration requirements of the Securities Act, applicable state securities
laws or other legal requirements, or (b) implement the provisions of the Plan or
any agreement between the Company and the Participant with respect to such
Shares.

8.   Successors. All obligations of the Company under this Agreement shall be
binding on any successor to the Company. The terms of this Agreement and the
Plan shall be binding upon and inure to the benefit of the Participants, heirs,
executors, administrators or legal representatives.

9.   Legal Compliance. The granting of this Award and the issuance of Shares
under this Agreement shall be subject to all applicable laws, rules, and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.

10.   Governing Law; Arbitration. This Agreement and the rights and obligations
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Wisconsin.

Arbitration will be conducted per the provisions in the Restricted Stock Plan.
 
This Agreement, and any documents expressly incorporated herein, contains all of
the provisions applicable to the Restricted Stock Award. No other statements,
documents or practices may modify, waive or alter such provisions unless
expressly set forth in writing, signed by an authorized officer of the Company
and delivered to the Participant.
IN WITNESS WHEREOF, the Company has caused this Restricted Stock Agreement to be
executed by one of its duly authorized officers, and the Participant has
consented to the terms of this Agreement, as of the date of Grant specified on
the front of this certificate.

     
 
  JOHNSON CONTROLS, INC.
 
   
 
  Jerome D. Okarma
Vice President, Secretary and General Counsel

 

            Participant   Date

- 4 -